—Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered October 27, 2000, convicting defendant, after a jury trial, of criminal mischief in the fourth degree, and sentencing him to a term of one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s guilt was clearly established by his written confession along with his fingerprints placing him at the scene. Defendant’s acquittal of the burglary charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557), and his argument in this regard calls for speculation as to the jury’s thought processes. Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Gonzalez, JJ.